COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Kenneth B. Chaiken and Chaiken & Chaiken, P.C.

Appellate case number:      01-21-00200-CV

Trial court case number:    1156293

Trial court:                County Civil Court at Law No. 1 of Harris County

       Relators, Kenneth B. Chaiken and Chaiken & Chaiken, P.C., have filed a petition
for writ of mandamus in this Court, “challeng[ing] the order that Relators immediately
pay sanctions and the various injunctions limiting their ability to seek judicial redress.”
The April 13, 2021 sanctions order was signed by the Honorable George Barnstone.1,2


1
       On April 23, 2021, this Court granted a motion for temporary relief to stay the trial
       court’s order that relators pay $50,000.00 in sanctions on or before April 23, 2021.
       On May 4, 2021, this Court granted a second motion for temporary relief, staying
       Judge Barnstone’s April 13, 2021 order prohibiting “ad hominem, personal
       attacks” in relators’ pleadings; staying the final two paragraphs of Judge
       Barnstone’s April 26, 2021 sanctions order; and setting a briefing schedule for
       relators to file an amended or supplemental petition and for real parties in interest
       to file a response.
2
       Three mandamus petitions that stem from the same trial court case have been filed.
       In one of those proceedings, No. 01-21-00250-CV, In re 2016 Baytown Rd, LLC
       d/b/a Watermark at Baytown Apartments, 2015 Houston Redford, LLC d/b/a The
       Redford Apartments, 2013 Houston Maxey, LLC d/b/a Rollingwood Apartments,
       2013 Houston Fleming, LLC d/b/a Timber Ridge Apartments, 2013 Travis Oak
       Creek, LP d/b/a Lucero Apartment Homes, 2013 Travis Oak Creek GP, LLC,
       Lucero, LLC, 2015 Houston Gulfton, LLC d/b/a La Estancia Apartments, 2014
       Galveston Jones Drive, LLC d/b/a Island Bay Apartments, Eureka Multifamily
       Group GP, Inc., Eureka Multifamily Group, LP, Rene Campos, Jimmy Arnold,
       Chris Roberson, Kenneth B. Chaiken, and Chaiken & Chaiken P.C., all trial court
       Judge Barnstone resigned from the office of judge of County Civil Court at Law
No. 1 of Harris County, Texas, effective July 19, 2021. On July 26, 2021, Relators and
several “joining defendants”3 filed a Motion to Abate pursuant to Texas Rule of
Appellate Procedure 7.2(b). Relators’ motion is granted. Pursuant to Texas Rule of
Appellate Procedure 7.2, the Honorable Audrie Lawton-Evans is substituted for the
Honorable George Barnstone as the respondent in this original proceeding. See TEX. R.
APP. P. 7.2(a). Further, this original proceeding for petition of writ of mandamus is
abated and remanded to the trial court to allow Judge Lawton-Evans to reconsider the
ruling made the basis of relators’ petition. See TEX. R. APP. P. 7.2(b) (“If the case is an
original proceeding under Rule 52, the court must abate the proceeding to allow the
successor to reconsider the original party’s decision.”). The trial court stay is lifted for
the limited purpose of allowing Judge Lawton-Evans to reconsider the ruling.
       Within forty-five days of the date of this order, the parties are directed to notify
the Clerk of this Court of any action taken on reconsideration of the rulings made the
basis of relator’s petition and file any orders regarding reconsideration of those rulings in
a supplemental mandamus record. The Court will then consider a motion to reinstate or
motion to dismiss this proceeding, as appropriate.
       This original proceeding is abated, treated as a closed case, and removed from
this Court’s active docket.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting individually


Date: September 28, 2021




       proceedings and deadlines were stayed until the petition for writ of mandamus is
       decided or until further order from this Court.
3
       The “joining defendants” are Eureka Multifamily Group, L.P., Eureka Multifamily
       Group GP, Inc., 2016 Baytown Ward Rod., LLC, 2015 Houston, LLC, 2014
       Galveston Jones Drive, LLC, 2013 Houston Fleming, LLC, 2013 Houston Maxey,
       LLC, 2015 Houston Gulfton, LLC, 2013 Travis Oak Creek, LP, 2013 Travis Oak
       Creek GP, LLC, Rene Campos, Jimmy Arnold, Chris Robertson, Kenneth B.
       Chaiken, and Chaiken & Chaiken, P.C.